Exhibit 10.52



 

[ex10lii_001.jpg]

Tenant Spectrum Systems. LLC



Premises: 2355 Duiles Cornerr Bivd, Suite 600

 

LEASE

 

THIS LEASE (this “Lease”) is entered into as of December 22, 2015, between
BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Landlord”). and SPECTRUM SYSTEMS, LLC, a Delaware limited liability company
(“Tenant”).

 

IN CONSIDERATION of the mutual covenants below, and intending to be legally
bound, Landlord and Tenant agree as follows:

 

1. Key Lease Terms.

 

  (a) “Broker”: Collectively, Jones Lang LaSalle (representing Tenant), and DTZ
(representing Landlord).         (b) “Building”: 2355 Dulles Corner Boulevard,
Dulles Corner, Herndon, Virginia 20171.         (c) “Commencement Date”: April
1, 2016.         (d) “Expiration Date”: September 30, 2018         (e) “Gross
Rent”:

 



TIME PERIOD   GROSS RENT
MONTHLY INSTALLMENT  4/1/16 - 4/30/16   $0.00  5/1/16 - 3/31/17   $28,906.50 
4/1/17 - 3/31/18   $29,778.28  4/1/18 - 9/30/18   $30,668.42 



 

  (f) “Notice Addresses”:

 

  If to Tenant: If to Landlord:   Attn: Office Manager Attn: Asset Manager  
2355 Dulles Corner Blvd., Suite 600 c/o Brandywine Realty Trust   Herndon, VA
20171 1676 International Drive, Suite 1350   Email for billing contact:_______
McLean, VA 22102         Payables @ Spectrum - Systems. with a copy to:
Legal.Notices@bdnreit.com

 

 (g)“Pemises”: Suite 600, consisting of 11,012 rentable square feet in the
Building, as shown on Exhibit A.

 

  (h)“Security Deposit”: $28,906.50.

 

  (i) “Tenant Improvements”: None. Tenant accepts the Premises in their "AS IS",
"WHERE IS" condition.

 

2. Terms and Conditions. This Lease incorporates the Terms and Conditions, and
all exhibits attached hereto, as if set forth in full in the body of this Lease.
Capitalized terms used but not defined in the Terms and Conditions have the
respective meanings given to them above.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.

 

LANDLORD: TENANT: BRANDYWINE OPERATING PARTNERSHIP, L.P. SPECTRUM SYSTEMS, LLC  
  By: Brandywine Realty Trust, its general partner  









 

By:

/s/ Suzanne Stumpf   By: /s/ Brandywine Realty Name: K. Suzanne Stumpf   Name:
Brandywine Realty Title: Vice President, Asset Management   Title: CEO Date:
12/22/15   Date: 12/11/2015



 

 

 

 



TERMS AND CONDITIONS TO LEASE

 

1       Premises. Landlord leases to Tenant, and Tenant leases from Landlord,
the Premises for the Term upon the terms and subject to the conditions of this
Lease Except for the Tenant Improvements (if any), Tenant accepts the Premises
in their “AS IS”, “WHERE IS” condition.

 

2.      Term. The term of this Lease (“Term”) commences on the Commencement Date
and expires on the Expiration Date, unless earlier terminated by the terms of
this Lease The terms and conditions of this Lease are binding on the parties
upon full execution and delivery of this Lease. By a Confirmation of Lease Term
prepared on Landlord's standard form therefor (the “COLT”), Landlord shall
notify Tenant of the Commencement Date and all other matters stated therein. The
COLT shall be conclusive and binding on Tenant as to all matters set forth
therein (but shall in no event alter the terms of this Lease), unless within 30
days following delivery of the COLT to Tenant, Tenant contests any of the
matters contained therein by notifying Landlord in writing of Tenant's
objections

 

3       Rent, Security Deposit, Late Fee.

 

(a)     Tenant must pay to Landlord during the Term, without notice, demand,
setoff, deduction, or counterclaim, the Gross Rent in the amounts set forth
above The Monthly Installment of Gross Rent is payable to Landlord in advance on
or before the first day of each month of the Term. “Rent” means Gross Rent
together with all other amounts due under this Lease. All Rent payments must
include the Building number and the Lease number, which will be provided by
Landlord, and be sent by electronic funds transfer as follows (or as otherwise
directed in writing by Landlord to Tenant from time to time): (i) ACH debit of
funds, provided Tenant shall first complete Landlord’s then-current forms
authorizing Landlord to automatically debit Tenant's bank account; or (ii) ACH
credit of immediately available funds to an account designated by Landlord.
“ACH” means .Automated Clearing House network or similar system designated by
Landlord.



 

(b)     Together with Tenant's delivery of a signed copy of this Lease, Tenant
must pay to Landlord: (i) the first month's Gross Rent; and (ii) the Security
Deposit. No interest will be paid to Tenant on the Security Deposit, and
Landlord may commingle the Security Deposit with other funds of Landlord.
Landlord may use the whole or any part of the Security Deposit to cure an Event
of Default. If any portion of the Security Deposit is used by Landlord, Tenant
must pay to Landlord within 10 days after receipt of notice an amount sufficient
to restore the Security Deposit to its original amount. Landlord will return the
balance of the Security Deposit to Tenant within 1 month after the later of the
Expiration Date, Tenant's surrender of possession of the Premises to Landlord in
the condition required under this Lease, and Tenant's payment of all outstanding
Rent.

 

(c)     If Landlord does not receive the full payment of any Rent when due,
Tenant must pay to Landlord a late fee in the amount of 5% of such overdue
amount If any Rent payment is returned for insufficient funds, Tenant must pay a
fee of $30 00 per returned payment.

 

4.      Utilities; Services. Landlord will provide the following to the
Premises: (i) HVAC service during standard business hours for the Building; (ii)
electricity for lighting and standard office equipment; (iii) water. sewer, and,
to the extent applicable to the Building, gas, oil, or steam service; (iv)
cleaning services; and (v) replacement of Building-standard lights, ballasts,
tubes, ceiling tiles, outlets and similar equipment. Tenant, at Tenant's
expense, must make arrangements with the applicable utility companies and public
bodies to provide, in Tenant's name, telephone, cable, and any other utility
service not provided by Landlord. Tenant may not overload the utility capacity
serving the Premises,

 

5.      Use: Signs Tenant may use the Premises for general office use
(non-medical) and for no other purpose (“Permitted Use”). Tenant may use no more
than its pro rata share of the parking spaces in the general parking area for
the Building. Tenant's use of the Premises is subject to all applicable laws and
to all reasonable requirements of the insurers of the Building Landlord will
provide Tenant with Building-standard identification signage on all Building
lobby directories and at the main entrance to the Premises. Tenant may not place
any signs at the Premises that are visible from outside of the Premises.

 

 2 

 

 



6.      Transfer. Tenant may not (nor its legal representative or
successors-in-interest by operation of law or otherwise) assign, transfer,
mortgage, or sublet the Premises (“Transfer”), without Landlord’s prior written
consent, which consent may be withheld in Landlord’s sole but reasonable
discretion Any Transfer without Landlord’s prior written consent constitutes an
Event of Default and, at Landlord’s option, is void and/or terminates this
Lease. A Transfer includes any assignment by operation of law, and any merger,
consolidation, or asset sale involving Tenant, any direct or indirect transfer
of control of Tenant, and any transfer of a majority of the ownership interests
in Tenant.

 

7.       Maintenance.

 

(a)     Landlord must make all necessary repairs at its expense to: (i) the
footings and foundations and the structural elements of the Building; (ii) the
roof of the Building; (iii) the HVAC (excluding any supplemental HVAC serving
the Premises), plumbing, elevators (if any), electric, fire protection and fire
alert systems within the Building; (iv) the Building exterior; and (v) the
common areas Any repairs to the Building made necessary by the negligent or
willful act or omission of Tenant or any employee, agent, subtenant, contractor,
or invitee of Tenant will he made at Tenant's expense. subject to the waivers
set forth in Section 9(b).

 

(b)    Tenant must maintain the Premises in good order and condition at its
expense, including promptly making all necessary repairs and replacements to the
Premises (including any supplemental HVAC serving the Premises). To the extent
that the interior of the Premises is visible from the common areas, Landlord
shall have the right lo require Tenant to screen the interior from the common
areas, such as by adding frosting to glass, as determined by Landlord. In the
event of an emergency, such as a burst waterline or act of God, Landlord has the
right to make repairs for which Tenant is responsible hereunder (at Tenant's
cost) without giving Tenant prior notice, but in such case Landlord will provide
notice to Tenant as soon as practicable thereafter, and take commercially
reasonable steps to minimize the costs incurred.

 

8.      Insurance

 

(a)    Tenant, at Tenant's expense, must maintain during the Term: (i)
commercial general liability insurance, with combined single limits of
$2,000,000 on account of bodily injury to or death of one or more persons as the
result of any one accident or disaster and on account of damage to property, or
in such other amounts as Landlord may from time to time require; and (ii) a
policy of “special form” property insurance on Tenant's trade fixtures,
equipment, and personal property (collectively, “Tenant’s Property”) for full
replacement value and with coinsurance waived. Tenant will neither have, nor
make, any claim against Landlord for any loss or damage to Tenant's Property,
regardless of the cause of the loss or damage. Tenant must require its movers to
deliver to Landlord a certificate of insurance naming Landlord as an additional
insured. No liability insurance required hereunder may be subject to
cancellation or modification without at least 30 days’ prior notice to all
insureds, and must name Tenant as insured, and Landlord, Landlord’s property
manager, and Brandywine Realty Trust as additional insureds, and, if requested
in writing by Landlord, name as an additional insured any mortgagee or holder of
any mortgage upon the Building. Prior to the Commencement Date, Tenant must
provide Landlord with certificates that evidence that all insurance coverages
required under this Lease are in place. Tenant must furnish to Landlord
throughout the Term replacement certificates at least 30 days prior to the
expiration dates of the then-current policy. All insurance required under this
Lease must be issued by an insurance company that is authorized to do business
in the state in which the Building is located, and has a financial rating of at
least an A-X as rated in the most recent edition of Best's Insurance Reports.
The insurance limits stated above will not limit Tenant's liability. Any
deductible under Tenant's insurance policy in excess of $25,000 must be approved
by Landlord in writing.

 

 3 

 

 



(b)     Landlord and Tenant must each procure an appropriate clause to any
property insurance covering the Building and Tenant's personal property,
fixtures, and equipment, wherein the insurer waives subrogation and consents to
a waiver of right of recovery pursuant to this Section. Landlord and Tenant
hereby waive, and agree not to make, any claim against, or seek to recover from,
the other for any loss or damage to its property or the property of others
resulting from conditions to the extent of proceeds received after application
of any commercially reasonable deductible (or would have been received if the
party had maintained the insurance it was required to carry under this Lease)
from the property insurance that was required to be carried by that party.

 

9       Indemnification.

 

(a)     Subject to Section 9(c), Tenant must defend, indemnify, and hold
harmless Landlord. Landlord's property manager, and Brandywine Realty Trust and
each of Landlord's directors, officers, members, partners, trustees; employees,
representatives, and agents (collectively, “Landlord Indemnitees”) from and
against any and all third-party claims, actions, damages. liabilities, and
expenses (a “Claim”) to the extent arising from: (i) Tenant’s breach of this
Lease; (ii) any negligence or willful act of Tenant or any of Tenant's
employees, agents, invitees, subtenants, or contractors; and (iii) any acts or
omissions occurring at, or the condition, use or operation of, the Premises,
except to the extent arising from Landlord's negligence or willful misconduct.
If Tenant fails to promptly defend a Landlord Indemnitee following written
demand by the Landlord Indemnitee, the Landlord Indemnitee must defend the same
at Tenant's expense, by retaining or employing counsel reasonably satisfactory
to the Landlord Indemnitee The provisions of this Section will survive the
Expiration Date.

 

(b)    Subject to Section 9(c), Landlord must defend, indemnify, and hold
harmless Tenant, and each of Tenant's directors, officers, members, employees,
representatives, and agents (collectively, “Tenant Indemnitees”) from and
against any and all third-party Claims to the extent arising from: (i)
Landlord's breach of this Lease; and (ii) any negligence or willful misconduct
of Landlord or any of Landlord's employees, agents, invitees, subtenants. or
contractors. If Landlord fails to promptly defend a Tenant Indemnitee following
written demand by the Tenant Indemnitee, the 'tenant Indemnitee must defend the
same at Landlord's expense, by retaining or employing counsel reasonably
satisfactory to the Tenant Indemnitee. The provisions of this Section will
survive the Expiration Date.

 

(c)     In order to receive the indemnity set forth above, the party seeking
indemnity must provide prompt written notice of any Claim to the indemnifying
party, and the indemnifying party will promptly defend the indemnified party at
the indemnifying party's expense. The indemnified party agrees to reasonably
cooperate in such defense at the indemnifying party's expense.

 

10.    Casualty. If any casualty occurs to the Building (other than to the
Premises) and: (i) insurance proceeds are unavailable to Landlord or are
insufficient to restore the Building to substantially its pre-casualty
condition; or (ii) more than 30% of the square feet of the Building is damaged,
Landlord may terminate this Lease by sending written notice of such termination
to Tenant within 60 days after the casualty. If any casualty occurs to the
Premises and: (i) in Landlord's reasonable judgment, the repair and restoration
work would require more than 210 consecutive days to complete after the casualty
(assuming normal work crews not engaged in overtime); or (ii) the casualty
occurs during the last 12 months of the Term, either Landlord or Tenant may
terminate this Lease by sending written notice of such termination to the other
party within 60 days after the date of the casualty. The termination notice must
specify a termination date not fewer than 30 nor more than 90 days after such
notice is given to the other party. If neither party terminates this Lease, then
Tenant's obligation to pay Gross Rent will be equitably adjusted or abated
during the period (if any) during which Tenant is not reasonably able to use all
or a portion of the Premises as a result of such casualty.

 

 4 

 

 



11.    Condemnation. If a taking renders the Building reasonably and materially
unsuitable for the Permitted Use, either Landlord or Tenant may terminate this
Lease as of the date title to condemned real estate vests in the condenutor by
written notice to the other. If this Lease is not terminated after a
condemnation, then Gross Rent will be equitably reduced in proportion to the
area of the Premises that has been taken for the balance of the Term. Tenant may
make a claim against the condemnor for moving expenses to the extent that such
claim does not reduce the sums otherwise payable by the condemnor to Landlord.

 

12.    Subordination: Estonned Certificate. This Lease is subordinate to the
lien of any deeds of trust or mortgages now or hereafter placed upon the
Building or any portion thereof (a “Mortgage”) without the necessity of any
further instrument or act on the part of Tenant to effectuate such subordination
Tenant must execute and deliver to Landlord within 10 days after written demand
such further instrument evidencing such subordination and agreement to attorn as
may be reasonably required by any Mortgagee. If landlord is or is alleged to be
in default of any of its obligations owing to Tenant under this Lease, Tenant
must give to the holder (“Mortgagee”) of any Mortgage that Tenant has been given
written notice. Tenant may not exercise any right or remedy because of any
default by Landlord without having given such notice to the Mortgagee, and if
Landlord tails to cure such default, the Mortgagee may cure such default within
45 days after Mortgagee’s receipt of Tenant's default notice. Any Mortgagee may
at any time subordinate its mortgage to this Lease, without Tenant's consent, by
written notice to Tenant, in which case this Lease is deemed prior to such
Mortgage without regard to their respective dates of execution and delivery, and
the Mortgagee has the same rights with respect to this Lease as though it had
been executed prior to the execution and delivery of the Mortgage. Tenant must,
within 10 days after Landlord’s written request from time to time, execute and
deliver to Landlord an estoppel certificate certifying to all reasonably
requested information pertaining to this Lease.

 

13.    Default.

 

(a)     An “Event of Default” is deemed to exist if: (i) Tenant fails to pay any
Rent when due and such failure continues for more than 5 days after Landlord has
given Tenant written notice of such failure; provided, however, Landlord has no
obligation to give Tenant more than 2 such notices in any 12-month period, after
which it is deemed an Event of Default if Tenant fails to pay any Rent when due,
regardless of Tenant's receipt of notice of such non-payment; or (ii) either
party fails to observe or perform any of such party's agreements or obligations
tinder this Lease and such failure continues for more than 30 days after receipt
of written notice of such failure, or the expiration of such additional time
period as is reasonably necessary to cure such failure (not to exceed 60 days),
provided Tenant immediately commences and thereafter proceeds with all due
diligence and in good faith to cure such failure.

 

(b)    Upon the occurrence of an Event of Default by Tenant, at Landlord's sole
option Landlord may elect to do any one or more of the following:

 

(i)      Enter and repossess the Premises, by breaking open locked doors if
necessary, and remove all persons and all or any property, by action at law or
otherwise, without being liable for prosecution or damages, and/or make
alterations and repairs in order to relet all or any part(s) of the Premises for
Tenant's account Tenant must pay to Landlord on demand any deficiency (taking
into account all reasonable costs incurred by Landlord) that may arise by reason
of such relating in the event of reletting without termination of this Lease,
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach;

 

 5 

 

 

(ii)     Accelerate the whole or any part of the Rent for the balance of the
Term, and declare the same to be immediately due and payable; and

 

(iii)    Terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term, or covenant broken.

 

(c)     Landlord may cure any default on behalf of Tenant, and Tenant will
reimburse Landlord upon demand for any sums paid or costs incurred by Landlord
in curing such default plus an administrative fee equal to 10% of such costs.
Any amount of Rent that is not paid when due will bear interest at the rate of
1% per month until paid in full.

 

(d)     Upon the occurrence of an Event of Default by Tenant, Tenant is liable
to Landlord for: (i) all accrued and unpaid installments of Rent; (ii) all costs
and expenses incurred by Landlord in recovering possession of the Premises,
including legal fees, and removal and storage of Tenant's property; (iii) the
costs and expenses of restoring the Premises to the condition in which the same
were to have been surrendered by Tenant as of the Expiration Date; (iv) all
legal fees and court costs incurred by Landlord in connection with the Event of
Default; and (v) the unamortized portion (as reasonably determined by Landlord)
of brokerage commissions and consulting fees incurred by Landlord, and
concessions including free rent given by Landlord, in connection with this
Lease.

 

(f)      Neither any delay or forbearance by a party in exercising any right or
remedy hereunder nor a party's undertaking or performing any act that a party is
not expressly required to undertake under this Lease may be construed to be a
waiver of a party's rights or to represent any agreement by a party to
thereafter undertake or perform such act The rights granted to a party in this
Section are cumulative of every other right or remedy provided in this Lease or
which a party may otherwise have at law or in equity or by statute, and the
exercise of one or more rights or remedies may not prejudice or impair the
concurrent or subsequent exercise of other rights or remedies or constitute a
forfeiture or waiver of Rent or damages accruing to a party by reason of any
Event of Default under this Lease. Landlord may accept payment without prejudice
to Landlord's right to recover the balance or pursue any other right or remedy
provided for in this Lease, at law, or in equity.

 

14.    Surrender. No later than the Expiration Date or earlier termination of
Tenant's right to possession of the Premises (“Surrender Date”), Tenant must
vacate and surrender the Premises to Landlord in good order and condition,
vacant, broom clean, and in conformity with the applicable provisions of this
Lease. Tenant has no right to hold over beyond the Surrender Date, and if Tenant
does not vacate as required such failure is deemed an Event of Default and
Tenant's occupancy will not be construed to effect or constitute anything other
than a tenancy at sufferance. During any period of occupancy beyond the
Surrender Date, the amount of Rent owed by Tenant to Landlord will be the
Holdover Percentage of the Rent that would otherwise be due under this Lease,
without prorating for any partial month of holdover. The “Holdover Percentage”
equals: (i) 150% for the first month of holdover; and (ii) 200% for any period
of holdover beyond 1 month The provisions of this Section wilt not constitute a
waiver by Landlord of any right of reentry as set forth in this Lease, nor will
receipt of any Rent or any other act in apparent affirmance of the tenancy
operate as a waiver of Landlord's right to terminate this Lease. If Tenant fails
to vacate and surrender the Premises as and when required, Tenant must
indemnify, defend, and hold harmless Landlord from all costs, losses, expenses,
or liabilities incurred as a result of such failure No later than the Surrender
Date, at Tenant's expense Tenant must remove from the Premises Tenant's
Property, all alterations to the Premises made by or on behalf of Tenant, and
all telephone, security, and communication equipment system wiring and cabling,
and restore in a good and workmanlike manner any damage to the Premises and/or
the Building caused by such removal or replace the damaged component of the
Premises and/or the Building if such component cannot be restored as reasonably
determined by Landlord. Tenant's obligation to pay Rent and to perform all other
Lease obligations for the period through the Surrender Date and the terms of
this Section survive the Expiration Date.

 

 6 

 

 



15.    Compliance with Laws. Tenant must at all times comply with all applicable
laws, including without limitation compliance with Title III of the Americans
with Disabilities Act of 1990, 42 U S C. §12181 et seq. and its regulations and
all environmental laws and regulations, and obtain all necessary licenses and
permits for its business and operations in the Premises. Tenant must pay all
personal property taxes, income taxes, and other taxes, assessments, and similar
charges that are or may be assessed, levied, or imposed upon Tenant. Tenant must
pay to Landlord all sales, use, transaction privilege, gross receipts, or other
excise tax that may at any time be levied or imposed upon, or measured by, any
amount payable by Tenant under this Lease If the requirement of any public
authority obligates either Landlord or Tenant to expend money in order to bring
the Premises and/or any area of the Building into compliance with laws as a
result (i) Tenant's particular use or alteration of the Premises; (ii) Tenant's
change in the use of the Premises; (iii) the manner of conduct of Tenant's
business or operation of its installations, equipment, or other property
therein; (iv) any cause or condition created by or at the instance of Tenant,
other than by Landlord's performance of any work for or on behalf of Tenant; or
(v) breach of any of Tenant's obligations hereunder, then Tenant must bear all
costs of bringing the Premises and/or Building into compliance with laws Except
as set forth above, during the Term Landlord must comply with all applicable
laws regarding the Building, including without limitation compliance with Title
III of the Americans with Disabilities Act of 1990, 42 U.S.0 §12181 et seq. and
its regulations as to the design and construction of the common areas. This
Section survives the Expiration Date

 

16.    Notices. Whenever notice must be given or served by either party to this
Lease, such notice will be duly given or served if in writing and either: (i)
personally served; (ii) delivered by prepaid nationally recognized courier
service with evidence of receipt required; (iii) forwarded by registered or
certified mail, return receipt requested, postage prepaid; or (iv) emailed with
evidence of receipt; in all such cases addressed to the applicable Notice
Address Each party has the right to change its address for notices by a writing
sent to the other party in accordance with this Section. However, communications
related to ordinary business operations may be emailed or mailed to Tenant’s
billing contact.

 

17.    Brokers. Landlord and Tenant each represents and warrants to the other
that it has had no dealings, negotiations, or consultations with respect to the
Premises or this transaction with any broker or finder other than a Landlord
affiliate and Broker. Each party must indemnify, defend, and hold harmless the
other from and against all liability, cost, and expense, arising from any
misrepresentation or breach of warranty under this Section. Landlord will pay
Broker a commission in connection with this Lease pursuant to the terms of a
separate agreement. This Section survives the Expiration Date.

 

 7 

 

 



18.    Landlord’s Liability. Landlord’s obligations under this Lease are binding
upon Landlord only for the period of time that Landlord is in ownership of the
Building, and upon termination of that ownership, Tenant may, except as to any
obligations that are then due and owing, look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord under this Lease. Upon request and without
charge, Tenant must attom to any successor to Landlord’s interest in this Lease
and at the option of any mortgagee, to such mortgagees. Landlord will have no
personal liability under any of the terms, conditions or covenants of this
Lease, and Tenant shall look solely to the equity of Landlord in the Building
and/or the proceeds therefrom for the satisfaction of any claim, remedy, or
cause of action of any kind whatsoever arising from the relationship between the
parties or any rights and obligations they may have relating to the Building,
this Lease, or anything related to either.

 

19.    Relocation. [INTENTIONALLY DELETED]

 

20.    General Provisions.

 

(a)     Subject to Section 6, the respective rights and obligations provided in
this Lease bind and inure to the benefit of the parties hereto, their successors
and assigns. If more than one person or entity executes this Lease as Tenant,
each is jointly and severally liable under this Lease.

 

(b)    This Lease will be governed in accordance with the laws of the state
where the Building is located, without regard to choice of law principles
Landlord and Tenant each consent to the exclusive jurisdiction of the state and
federal courts located in the jurisdiction in which the Building is located In
connection with any claim arising out of this Lease, Landlord or Tenant,
whichever is the prevailing party, is entitled to recover from the other party
all reasonable costs and expenses incurred by the prevailing party, including
reasonable attorneys' fees and expenses.

 

(c)    This Lease, which incorporates all exhibits, supersedes all prior
discussions, proposals, negotiations, and discussions between the parties,
contains all of the agreements, conditions, understandings, representations, and
warranties made between the parties with respect to the Premises, and may not be
modified orally or in any manner other than by an agreement in writing signed by
Landlord and Tenant.

 

(d)    TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS LEASE

 

(e)     Except for the payment of Rent, each party is excused for the period of
any delay and will not be deemed in default with respect to the performance of
any of its obligations when prevented from so doing by a cause beyond such
party's reasonable control (“Force Maieurc Event”)

 

(f)     Tenant shall not cut or drill into or secure any fixture, apparatus, or
equipment, or make alterations, improvements, or physical additions of any kind
to any part of the Premises without first obtaining the written consent of
Landlord. All alterations shall be completed in compliance with all applicable
laws and Landlord's rules and regulations for construction, and sustainable
guidelines and procedures. Tenant shall be solely responsible for the
installation and maintenance of its data, telecommunication, and security
systems, cabling, and wiring at the Premises, which shall be done in compliance
with all applicable laws and Landlord's rules and regulations.

 

(g)    If Landlord gives Tenant occupancy of the Premises prior to the
Commencement Date, such occupancy shall he conditioned on Tenant first providing
Landlord with a certificate of insurance as required under this Lease. All
insurance, waiver, indemnity, and alteration provisions of this Lease are in
full force and effect during such occupancy. Tenant must ensure that its
phone/data, security, and other vendors comply with all applicable Laws. Tenant
and its contractors must coordinate all activities with Landlord in advance and
in writing, and comply with Landlord's instructions and directions so that
Tenant's early entry does not interfere with or delay any work to be performed
by Landlord.

 

 8 

 

 



(h)    Upon Landlord's request, Tenant must furnish to Landlord, Landlord's
Mortgagee, prospective Mortgagee or purchaser, reasonably requested financial
information. In such case and upon Tenant's request, Landlord and Tenant will
execute a mutually acceptable confidentiality agreement on Landlord's form
therefor.

 

(i)     Tenant represents and warrants that: (i) Tenant was duty organized and
is validly existing and in good standing under the laws of the jurisdiction set
forth for Tenant in the first sentence of this Lease; (ii) Tenant is legally
authorized to do business in the state where the Building is located; and (iii)
the person(s) executing this Lease on behalf of Tenant is(are) duly authorized
to do so.

 

(j)      Landlord and Tenant each represents and warrants that it is not a party
with whom the other is prohibited from doing business pursuant to the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S
Department of the Treasury, including those parties named on OFAC's Specially
Designated Nationals and Blocked Persons List Each is currently in compliance
with. and must at all times during the Term remain in compliance with, the
regulations of OFAC and any other governmental requirement relating thereto,

 

(k)    Tenant, Broker, and any other party acting on Tenant’s behalf not issue
any press release regarding this Lease. Tenant has no right to record this Lease
or a memorandum or notice of this Lease. For purposes of Section 55.2 of the
Code of Virginia (1950), as amended from time to time, this Lease is and will be
deemed to be a deed of lease.

 

(l)      This Lease may he executed in any number of counterparts, each of which
when taken together is deemed to be one and the same instrument The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, the exchange of copies of this Lease and signature pages by electronic
transmission constitutes effective execution and delivery of this Lease for all
purposes, and signatures of the parties hereto transmitted anchor produced
electronically will be deemed to be their original signature for all purposes.

 

(m)    Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon reasonable advance notice or, in the case of an emergency,
at any time without notice.

 

(n)    Tenant and its employees, agents, invitees, subtenants, and licensees
must comply with the Building rules and regulations, as the same may be modified
from time to time by Landlord. Landlord will make the current Building rules and
regulations available to Tenant.

 

(o)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE.

 

 9 

 

 



EXHIBIT A

 

LOCATION PLAN OF PREMISES (NOT TO SCALE.)

 

[ex10lii_002.jpg]

 

 A-1 

 

 

[ex10lii_003.jpg]

 

 



 



